Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/8/22 has been entered. Claims 2-3 and 11-12 have been cancelled. Claims 1, 4-10 and 13-24 are pending and are under examination.

Specification
The disclosure is objected to because of the following informalities: Page 7 lines 27-30 contains incomplete information pertaining to the deposit date and Accession number for  Lactobacillus paracasei D3.5.
Applicants state that a biological deposit has been submitted to ATCC, but an Accession number and date of deposit  are not yet available.
The objection will continue to be maintained until the specification is amended to provide the incomplete information.

Claim Rejections Withdrawn
The rejection of claims 2-3 and 11-12 under 35 U.S.C. 101 is withdrawn in view of the cancellation of the claims.
The rejection of claims 2-3 and 11-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the cancellation of the claims.
The rejection of claims 16-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claim. 
The rejection of claim(s) 1-2, 4 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15, cited in IDS is withdrawn. The declaration of Dr. Hariom Yadav under 37 CFR 1.130(a) is sufficient to overcome the rejection.
The rejection of claims 1, 2, 3 and 20  under 35 U.S.C. 103 as being unpatentable over Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15, cited in IDS in view of Kyung et al  KR 2011/0113026A 10/14/11, cited in IDS is withdrawn. The declaration of Dr. Hariom Yadav under 37 CFR 1.130(a) is sufficient to overcome the rejection.
The rejection of claims 1 and 5-6  under 35 U.S.C. 103 as being unpatentable over Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15, cited in IDS in view of Bhunia et al. US 2013/0202571 8/8/2013 is withdrawn. The declaration of Dr. Hariom Yadav under 37 CFR 1.130(a) is sufficient to overcome the rejection.
The rejection of claims  1 and 9 is/are under 35 U.S.C. 103 as being unpatentable over Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15 in view of Kyung et al  KR 2011/0113026A 10/14/11, cited in IDS is withdrawn. The declaration of Dr. Hariom Yadav under 37 CFR 1.130(a) is sufficient to overcome the rejection.
The rejection of claims 10-15  under 35 U.S.C. 103 as being unpatentable over Nagpal et al. Scientific Reports (2018) 8:12649 published 8/23/18 pages 1-15 in view of Kyung et al  KR 2011/0113026A 10/14/11, cited in IDS is withdrawn. The declaration of Dr. Hariom Yadav under 37 CFR 1.130(a) is sufficient to overcome the rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-10, 13-15, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.
The claims being addressed are drawn to:  The claim(s) recite(s) a composition comprising an isolated Lactobacillus D3.5 strain or cellular components thereof and a nutritionally acceptable carrier wherein in said carrier comprises a preservative, stabilizer, dyes and/or flavoring agent.
The bacteria, dye and flavoring agent are product of nature. The product of nature recited is Lactobacillus D3.5 strain  which the specification discloses is of human origin. The cellular components thereof of said strain are nature based i.e. based on the naturally occurring D3.5 strain. Said cellular components, for example, but not limited to cell wall components (as recited in 9) or lipoteichoic acid as claimed  are not markedly different from their respective counterparts as found in the naturally occurring D3.5 strain. 
See In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1335-1336 (Fed. Cir. 2014) (“Natural phenomena, including naturally occurring organisms, are not patentable.”). Further, the Supreme Court precedent teaches that neither isolating natural products nor combining them together represents an act of invention that would transform these naturally occurring products into patent eligible subject matter unless their combination results in something "markedly different”. See Ass 'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2117 (2013). 
The dye is recited at a high level of generality and encompasses nature based food dyes such as paprika, turmeric, lycopene, elderberry juice, carmine etc. 
The flavoring agent is recited at a high level of generality and encompasses nature based flavoring agents such as cocoa, lemon oil, ginger etc.
The preservative is recited at high level of generality and encompasses nature based preservatives such as rosemary extract, neem oil, lemon juice, salt etc.
The stabilizer  is recited at high level of generality and encompasses nature based stabilizers such as pectin, tara gum, konjac etc.
There is no evidence that the bacteria  or cellular components thereof mixed with any of the nature based dyes, flavoring agent, preservative and stabilizer have different properties or that any of the any of the nature based dyes, flavoring agent, preservative and stabilizer when mixed with the bacteria  or cellular components have different properties. Thus, the bacteria or cellular components thereof and any of the nature based dyes, flavoring agents, preservatives  and stabilizer do not have markedly different characteristics from their natural counterparts in their natural state and are “product of nature” exceptions. Each nature based product continues to function as it were in the mixture or combination without a difference in function or chemical properties.
The claims (claim 1, 7-10, 13, 15, 22 and 24) do not include any additional features that  could add more to the exceptions and thus the claims do not qualify as eligible subject matter.
To the extent that there is evidence that the preservative or stabilizer or flavoring agent or dye affects the function and chemical properties of the bacteria or cellular components thereof, the preservative or stabilizer is not recited in “effective amounts” that are suitable for changing the function and/or chemical properties of the bacteria or cellular components.
With regards to claim 5-6,  and 14 reciting lyophilized  or freeze dried or dead naturally occurring bacteria  are not patent eligible. 
For example, in Funk Brothers, “bacteria produced by the laboratory methods of culture [were] placed in a POWDER … base and packaged for sale to and use by agriculturists in the inoculation of the seeds of leguminous plants.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 129 (1948). Nevertheless, the Supreme Court concluded that such a mixture of bacteria was NOT patent eligible: “The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.” Id. at 130. Thus, the Supreme Court did not find that routine production and extraction steps resulted in a product that was "markedly different" from the product of nature including the production of “powder” composition. 
With regards to freeze-dried or lyophilized lipoteichoic acid, there is no evidence in the specification that freeze-drying or lyophilizing a composition comprising lipoteichoic acid changes its’ structure. Freeze-drying or lyophilizing are “well-understood, routine, conventional activity already engaged in by the scientific community. Thus, absent other evidence to the contrary, said freeze-dried or lyophilized lipoteichoic acid is not markedly different from its counterpart as found in the D3.5 strain.
More is required to transform patent ineligible subject matter into patent eligible subject matter than “well-understood, routine, conventional activity already engaged in by the scientific community” such as freezing and /or lyophilizing See Mayo, 132 S.Ct. at 1298, 1294. See also Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
For claim 8 and 15, the number or amount of patent ineligible products in the composition does not lend markedly different characteristics from the naturally occurring counterpart.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception or combination of judicial exceptions.
	Thus, the claims are directed to a “product of nature exception” and does not qualify as eligible subject matter.
Response to Applicant’s Argument
Applicant argues that claims 1 and 10 have been amended to recite that the strain or lipoteichoic acid are provided in a pharmaceutically or nutritionally acceptable carrier, wherein said carrier comprises a food product selected from yogurt, cheese, fermented milk, ice cream, chocolates, ready-to-eat desserts, and baked products, and/or wherein said carrier comprises preservatives, stabilizers, dyes, and/or flavoring agents and thus, the compositions of the invention as claimed in claims 1-15 are markedly different
from that found in nature and as such, they are not products of nature.
	Applicants arguments have been carefully considered but is not persuasive with respect to a composition comprising an isolated Lactobacillus D3.5 strain or cellular components thereof and a nutritionally acceptable carrier such as a dye or flavoring agent or preservative and/or stabilizer for the reasons set forth above in the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 4-10 and 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a biological deposit rejection.
The specification lacks complete deposit information for the deposit of Lactobacillus  paracasei D3.5. Because it is not clear that the bacteria with the properties of Lactobacillus  paracasei D3.5 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims requires Lactobacillus  paracasei D3.5, a suitable deposit for patent purposes is required.  Exact replication of the plasmid is an unpredictable event. 
	Applicant's referral to the deposit of the Lactobacillus  paracasei D3.5.  on page 7 lines 27-30, last paragraph of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR §1.801-1.809 have been met.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
		Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 

Response to Applicant’s Statement
Applicant state that a biological deposit has been recently submitted to ATCC as reflected by the Budapest Treaty deposit form submitted and the deposit information and statements will be provided once confirmation of acceptance of the deposit has been received from the ATCC.
	Accordingly, the rejection will be maintained since there is no confirmation of acceptance of the deposit and the necessary statements (see rejection above) have not been made.

Status of the Claims
Claims 1, 4-10 and 13-24 are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645